John D. Bennett, S.
In this application for withdrawal of funds currently on deposit with the Comptroller of the State of New York, the court is requested to determine the two corollary matters raised by the Attorney-General as to the validity of the power of attorney: (1) can a power of attorney be granted to a partnership — here a law firm, and (2) can one partner act for all where the power does not say whether they must act jointly or may act severally.
While there is a dearth of case law on the question involved, New York Jurisprudence (vol. 2, Agency, § 15), states that “ a copartnership may act as an agent ”. Furthermore concerning the second question where an agency is conferred on a firm as a body and not on the individual comprising it, the rule that, where an authority is conferred on several persons all must join in its execution, has no application. Under the general rule, any member of the firm may execute the agency and bind the principal (68 C. J. S., Partnership, § 151). Attorneys in fact, as we have here, are merely special kinds of agents. Accordingly both questions are answered in the affirmative. In addition the omission to have the verification made by a partner of the firm rather than an associate has been corrected.
This matter will appear on the calendar of this court for February 7,1973 at 9 :30 a.m. for the purpose of fixing a date for a hearing on the remaining issues.